 AEROGUILD, INC;3291,officer.The hearing officer's rulings made at the hearing are free,from prejudicial error and are hereby-affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board,has delegated its powers in connection with this case to a three -member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent employees=of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9`(c) and Section 2 (6) and (7) of the Act, for the following reasonThe Union was certified on August 17, 1956. The instant petition,was filed on August 5, 1957, within the certificate year.Accordingly,,for this reason alone, without regard to any of the contentions made-by the Union, we shall dismiss the petition.Centr-O-CastfEnyi--neering Company, 100NLRB 1507.[The Board dismissed the petition.]Aeroguild, Inc.andLocal 212, International Union,United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica,UAW-AFL-CIO,Petitioner.Case No. 7-RC-3418.November 4,1957DECISION AND CERTIFICATION OF REPRESENTATIVES,Pursuant to a stipulation for certification upon consent electionexecuted by the parties on February 26, 1957, an election by secretballot was conducted on March 8, 1957, under the direction and super-vision of the Regional Director for the Seventh Region among em-ployees in the unit herein found appropriate.At the conclusion ofthe election, the parties were furnished a tally of ballots which showedthat of approximately 48 eligible voters, 24 cast ballots for the-Petitioner, 22 cast ballots against the Petitioner, and 2 cast challengedballots.-As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director caused an investigationto be conducted in accordance with the Rules and Regulations of theBoard.On July 25, 1957, the Regional Director issued and servedon the parties his report on challenged ballots in which he recom-mended that the challenge to the ballot of Raymond Carter be sus-tained and that the Petitioner be certified, as the remaining challenged119 NLRB No. 37. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDballot, which he found to have been cast by an eligible employee, wasinsufficientto affect the results of the election.Thereafter, the Employer filed exceptions to the Regional Director's recommendationthatthe challenge to the ballot cast by Carter be sustained.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-°meniberpanel [Chairman Leedom and Members Murdock and-Rodgers] .The Board has considered the Regional Director's report and theEmployer'sexceptions thereto and upon the entire record in this casefinds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization claiming to representcertain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation ofemployees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.In agreement with the stipulation of the parties, the followingemployees of the Employer constitute a unit appropriate for purposesof collective bargaining within the meaning of Section 9 (b) of the-Act :All production and maintenance employees of the Employer locatedat Van Dyke, Michigan, including plant clerical employees and ship-ping and delivery employees, but excluding office clerical employees,confidential employees, professional employees, guards, and allsupervisorsas defined in the Act.Carter works for the Employer as a drill-press operator on the,day shift and performs additional services for the Employer duringweekends and the 2-hour period between the night and day shiftswhen the plant is not in operation.The Employer excepts to theRegional Director's finding that these additional duties constituteCarter a guard within the meaning of the Act.The Employer's burglar-detection system for the plant is wired to analarmin a house rented by Carter which is adjacent to the plant. It isCarter's duty to notify the police or fire department and the Employerwhen the alarm sounds.The Employer contends that this constitutesthe extent of his off-hours duties, that he has no authority to barentry to the plant, to investigate an emergency signaled by the alarm,or toenter the premises except during his working hours. In its briefto the Regional Director, however, the Employer states that Carteris not to enter the plant "except in the case of an emergency (i. e., ifthe burglar alarm rings) ."And the Employer's sales and productionmanager, inan affidavit, stated that Carter is not authorized to enter AEROGUILD, INC.331the plant "unless thereis anemergency in whichcasehe is expectedto investigate the emergency and then notify the police or fire depart-ment" and the Employer.While Carter himself did notmentionwhether he would investigate the causeof an alarm,his statementthat.he was. expected to call the Employer and the police or fire depart-ment indicates that he would at least determine which typeof emer-gency-unauthorized entry or fire-existed.The Employer's salesand production manager also stated that "in the rare event of anyone-desiring access to the plant during non-working [hours], Carter isinstructed not to allow any entry to the plant."Carter stated that hehad been asked to "keep an eye on" neighborhood children to preventvandalismand to prevent anyone other than employees from usingthe parking lot at night, although the lot is not yet in usable condition.The Board has found a watchman whose duties were limited tomaking plant rounds and notifying the proper authorities upon dis-coveringanyone breaking into the plant to be a guard.'We do notbelieve that Carter's functions and dutiesare essentiallydifferentbecause heis initially apprised of an unauthorized entry into theplant by means of the burglar-alarmsystem, rather than by personalobservation of such a break-in while making rounds at the plant.Nordoesthe manner in which the Employer compensates Carter for these.services-the Employer pays his landlord a part of his rent each monthrather than paying Carter directly-detract from the fact that plant-protection functions constitutea regularpart of Carter's employmentduties.In view of the foregoing, we find Carter to be a guard withinthe meaning of the Act.Accordingly, we find the Employer's exceptions to be without meritand hereby sustain the challenge to the ballot of Raymond Carter, inaccordance with the Regional Director's recommendation.As theremaining challenged ballot, cast by George Wolf, could not affectthe results of the election and as the tally of ballots, revised in accord-ancewithout decision herein, shows that a majority of the validballots were cast for the Petitioner, we shall not direct that the ballotof George Wolf be opened but shall certify the Petitioner as thecollective-bargaining representative of the employees in the unitfound appropriate herein.[The Board certified Local 212, International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,UAW-AFL-CIO, as the designated collective-bargaining representa-tive of the employees of the Employer in the appropriate unit.],General Shoe Corporation,114 NLRB 381. Compare A.D. T. Company,112 NLRB80;Louts F. Dow Company,111 NLRB609;GeneralShoeCorporation,113 NLRB 905;SidneyBlumenthal&Co., 113NLRB 791.